DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 19 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   Claims 13-19 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specific details regarding the claimed first, second, third and fourth ports and their associated configurations in regards to the valve(s) and other claimed elements, as described in the specification.  While the highly diagrammatic instant Fig. 2 indicates the existence of these ports (28, 39, 32, 34) and general configurations related to the other recited elements in the claims, instant Figs.4-8 fail to adequately and specifically indicate which of the aforementioned ports and their associated configurations/functionality, with the other recited elements in the claims. The numbered ports (28, 39, 32, 34) do not appear in the more detailed instant Figs. 4-8, rendering confusion of the actual depicted/claimed invention.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claim 1 recites specific structural aspects regarding four ports and their associated connectivity and configurations with 

Conclusion
The closest prior art reference, as best understood by the Examiner, is U.S. 7,797,989 to Swart et al., which discloses many of the claimed elements of an interface module (see Fig. 6) in instant independent claim 1, including two chromatographic columns, ports associated with valves, collection needle, providing fractions, employment of a modifier/solvent, as well as a storage element/loop, however, does not appear to indicate the exact configurations recited in instant independent claims 1.  Once the Applicant amends the instant drawings and/or obviates the drawing objections and rejections under 35 U.S.C. 112, the Examiner will again perform a search and consideration of the prior art, potentially resulting in a Final Rejection.
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861